DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 8 are objected to because of the following informalities: 
Regarding claim 1, line 5, the term “such that” should be replaced by –where-- or –wherein--.
Regarding claim 2, line 2, the term “the steps” should be --the step--.
Regarding claim 8, line 1, the term “A method” should be --The method--, line 2, line 1, the term “a central unit” should be --the central unit--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5, the term “its” is not clear to what it refers.
Regarding claim 10, line 2, the term “synchronization” lacks antecedent basis.
Claims 2-9, 11-20 are rejected by virtue of their dependency. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art discloses or suggests that a method and system for providing a pulse-width modulated power signal with one or more phases at a node having a timer, the method comprising the following steps: receiving, from a central unit, a control signal, the control signal comprising a state for each of the phases and a time stamp, applying the control signal such that each phase is controlled according to its state, until the timer reaches the time stamp, and when the timer reaches the time stamp, applying a further control signal received after the control signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Reed (US 2014/0225521) discloses systems, methods, and apparatuses for using a high current switching device as a logic level sensor.
	Andersen et al (US 2017/0264188) disclose a random pulse width modulation for power converters.
	Niggemeyer (US 2015/0245429) discloses a LED, testing method and article.
	Leong et al (US 2018/0175730) disclose a frequency detection to perform dynamic peak current control.
	Cheng et al (U.S. Pat. 8,159,771) disclose a controlling a heat resistive element with a pulse modulated signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
November 29, 2022